On Application por Rehearing.
1. The fact that the defendants’ counsel did not specially aver that the instrument in question was a title, and operated a mutation of the ownership of Mrs. Kilpatrick in theSland, was only cited a ground in support of the converse of that proposition.
The opinion concedes that, whether that instrument was a title or not, was a question in the case, and decides it.
2. Our opinion does not lay any particular stress on the question of consideration.
The Code provides that ‘‘ a promise to sell amounts to a sale when there exists']a reciprocal consent of both parties as to the thing and the price thereof; but, to have its effect, either hetiveen the contracting parties, or with regard to other persons, the promise, to sell must be vested with the same formalities as are prescribed in articles 2439 and 2440, concerning sales, in all cases where the law directs that the sale be committed to writing.” R. C. C. 2462.
From these" provisions ife take it to be clear, that “ a reciprocal consent of both parties as to the thing- and the price thereof ” is essential, and is of the essence of a promise of sale, as well as of a sale.
There was evidently such “a reciprocal consent” between MrsKilpatrick and Thompson. But those provisions make the further requirement that the promise of sale must be clothed with the same formalities as a sale, in order that it shall have effect.
One of the most important of these is an act which purports to transfer the property. R. C. C. 2440. Such we understand to be the true import of the word “ act,” which is contained in the article True, it is, that no set phrase, or form of words is necessary to oner*717ate a translation of property; but the ones employed must, of themselves, clearly express that object.
In the instrument we are considering there are no such words, or phrase. On the contrary, the instrument is given the form'of a receipt for a portion of the purchase-price advanced upon a sale of certain property which was to he completed and titles executed to Thompson, as vendee, when he “ shall call for the same.” This instrument is wanting in the essential formality that is necessary to give it effect as to the creditors of Thompson as a conveyance of the property. It does not vest a title in him.
3. The defendants’ counsel, in their application, propound this question, viz:
“ Why not declare document A to be a sale, and at the same time decree that the Kilpatrick heirs shall be paid by preference, out of the (proceeds) of the sale, the balance due them on the purchase, before the seizing creditors ?”
We are ata loss to see how this could be done.
The creditors have dealt with the land as the property of their debt- or, and seized it. Plaintiffs enjoined the advertised sale, claiming ownership. Title vel non is the only issue. If the title did not pass for one purpose it could not have passed for another. If this promise of sale contains obligations which the defendants, as the creditors of Thompson, may acquire and enforce, this is not the proper proceeding for its ascertainment, or determination. We feel bound to relegate them to some other proceeding for that purpose.
Rehearing refused.